DETAILED ACTION
This Office action is a response to an application filed on 7/30/2019 wherein claims 1-32 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 5-7, 13-15, 21-23, 29-31 are rejectable by Fischer. The restriction requirement among Species I and II, as set forth in the Office action mailed on 1/26/2021 (hereafter OA), has been reconsidered in view of the availability of Fischer for the rejections of Species I and II. The restriction requirement is hereby withdrawn as to any claim that belonging to Species I and II. Specifically, the restriction requirement of 1/26/2021 is partially withdrawn.  Claims 7, 15, 23, 31, directed to Species I are no longer withdrawn from consideration because the claim(s) are rejectable by Fischer together with Claims 5-6, 13-14, 21-22, 29-30 directed to Species II. However, claims 3, 11, 19, 27, directed to Species A (Fig.5A) remain withdrawn from consideration because they cannot be rejected by Fischer alone.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Applicant’s election with traverse of Species B (Fig.5B) in the reply filed on 3/22/2021 is acknowledged. Election was made without traverse in the Reply. The traversal is on the ground(s) that i) “claims 1, 9, 17, and 25 are generic claims”, ii) “there is no showing why each invention as claimed is independent or distinct”, iii) “there is no showing that there would be a serious burden on the examiner if restriction was not required”. 
These are not found persuasive.
First, claims 1, 9, 17, and 25 are NOT generic claims. Including multiple species in a single claim as alternatives does not make the claim a generic claim. As claims 1, 9, 17, and 25 have inventions belonging to multiple species (i.e. Species A and Species B), they are subject to the restriction requirements.
Second, Applicant’s argument directed to figure is not persuasive because making restriction requirement based on figures is what is recommend by MPEP 809.02(a) (See (B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively.) Furthermore, Applicant’s argument that “A mere recitation that different figures contain "mutually exclusive characteristics" simply does not have a bearing on whether specific claims are independent and distinct” is not persuasive, because “the species are independent or distinct within each group because claims to the different species recite the mutually exclusive characteristics of each species or grouping of species.” (See MPEP 806.04(f)) 
Third, Applicant’s argument that Examiner failed to show the serious burden is not persuasive because OA clearly shows the burden (see at least first paragraph of p.4 of OA which states as the reason for burden as “the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 
The requirement is still deemed proper and is therefore made FINAL. Claims 3, 11, 19, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because the lightly colored letters in Figs. 6-7 and the overwritten letters in “C” and “D” rows of Figs. 10 and 12 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 17, and 25 are objected to because the first instance of “the downlink RTT reference signal” should read “a downlink RTT reference signal.” Otherwise, the first instance of “the downlink RTT reference signal” lacks its antecedent basis.

Claims 1, 9, 17, and 25 are objected to because “wherein the corresponding signaling data comprises one of a total RTT between the TOT of the uplink RTT reference signal and the TOA of the downlink RTT reference signal or a processing delay between the TOA of the downlink RTT reference signal and a TOT of the downlink RTT reference signal” recited in claims 1, 9, 17, and 25 should read “wherein the corresponding signaling data comprises one of a total RTT between a TOT of the uplink RTT reference signal and a TOA of the downlink RTT reference signal or a processing delay between the TOA of the downlink RTT reference signal and a TOT of the uplink RTT reference signal.” 
First, the limitation “the TOT of the uplink RTT reference signal” lacks its antecedent basis unless it reads “a TOT of the uplink RTT reference signal.”
Second, the limitation “the TOA of the downlink RTT reference signal” lacks its antecedent basis unless it reads “a TOA of the downlink RTT reference signal.”
Third, the claims 1, 9, 17, and 25 would not comprises any invention belonging to the elected Species B (Fig.5B) unless “a TOT of the downlink RTT reference signal” reads “a TOT of the uplink RTT reference signal,” because the processing delay in Species B is the time between the TOA of the downlink RTT reference signal and a TOT of the uplink RTT reference signal as shown in Fig.5B. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10, 12-18, 20-26, 28-32 are rejected under 35 U.S.C. 101  because the disclosed invention is inoperative and therefore lacks utility.  Claimed invention is inoperative because it is impossible to calculate a net RTT between the UE and each of the first gNodeB and the second gNodeB, (C) when the signaling data comprises a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal, and the corresponding signaling data comprises a processing delay between the TOA of the downlink RTT reference signal and a TOT of the uplink RTT reference signal, or (D) when the signaling data comprises a total RTT between the TOT of the downlink RTT reference signal and the TOA of the uplink RTT reference signal, and the corresponding signaling data comprises a total RTT between a TOT of the uplink RTT 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-10, 12-18, 20-26, 28-32 are also rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP 2107.01, II.

Claims 1-2, 4-10, 12-18, 20-26, 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention (A) when the signaling data comprises a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal, and the oes not reasonably provide enablement for the claimed invention (C) when the signaling data comprises a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal, and the corresponding signaling data comprises a processing delay between the TOA of the downlink RTT reference signal and a TOT of the uplink RTT reference signal, or (D) when the signaling data comprises a total RTT between the TOT of the downlink RTT reference signal and the TOA of the uplink RTT reference signal, and the corresponding signaling data comprises a total RTT between a TOT of the uplink RTT reference signal and a TOA of the downlink RTT reference signal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. See the rejection based on 35 U.S.C. 101 for why the claimed invention is not enabled for (C) and (D).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-10, 12-18, 20-26, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-2, 4-10, 12-18, 20-26, 28-32, the limitation “the total RTT" in the last line of each of claims 1, 9, 17, and 25 renders the claim(s) indefinite because it is unclear which of the two total RTTs, the one measured by each of the first gNodeB and the second gNodeB and the other measured by the UE, it refers to. For the purpose of examination “the total RTT" in the last line of each of claims 1, 9, 17, and 25 is interpreted as being “total RTT” measured by each of the first gNodeB and the second gNodeB. This interpretation is consistent with the elected Species B (Fig.5B).

Regarding claims 4, 12, 20, and 28, the limitation “the total RTT" recited in the claims renders the claim(s) indefinite because it is unclear which of the two total RTTs, the one measured by each of the first gNodeB and the second gNodeB and the other measured by the UE, it refers to. For the purpose of examination “the total RTT" recited in claims 4, 12, 20, and 28 is interpreted as being “total RTT” measured by each of the first gNodeB and the second gNodeB. This interpretation is consistent with the elected Species B (Fig.5B).

Regarding claims 1-2, 4-10, 12-18, 20-26, 28-32, the limitation “the processing delay" in the last line of each of claims 1, 9, 17, and 25 renders the claim(s) indefinite because it is unclear which of the two processing delays, the one measured by each of the first gNodeB and the second gNodeB and the other measured by the UE, it refers to. For the purpose of examination “the processing delay" in the last line of each of claims 1, 9, 17, and 25 is interpreted as being “processing delay” measured by the UE. This interpretation is consistent with the elected Species B (Fig.5B).

Claim Rejections - Improper Markush Group
Claims 1-2, 4-10, 12-18, 20-26, 28-32 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “one of a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal or a total RTT between the TOT of the downlink RTT reference signal and the TOA of the uplink RTT reference signal” and “one of a total RTT between the TOT of the uplink RTT reference signal and the TOA of the downlink RTT reference signal or a processing delay between the TOA of the downlink RTT reference signal and a TOT of the downlink RTT reference signal” recited in claims 1, 9, 17, and 25 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: First, a total RTT and a processing delay have different structure because the former includes a propagation delay the latter does not. Second, a total 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12-18, 20-26, 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 20120258733 A1, hereafter Fischer).

Regarding claim 1, Opshaug discloses a method (Figs.2-4) for determining a round-trip time (RTT) for signals between a user equipment (UE) (Fig.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN, [0044] BS/RAN 210 may correspond to one or more of Node B 112, RNC 114 and eNode B 122 in FIG. 1.) in a wireless network (Fig.1, 100) performed by the UE (Fig.2, UE), the method comprising:
	 transmitting ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. RTT may be utilized to estimate a range between Node B 112 and UE 105. However, as discussed above, there may be a processing delay incurred by UE 105 designated above as UE Rx-Tx Time Difference. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements.[0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), to at least a first gNodeB (Fig.2, BS/RAN) and a second gNodeB (Fig.2, BS/RAN), an uplink RTT reference signal ([0041] the corresponding signal from the UE 105);
	 receiving ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements. [0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), from each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN), downlink RTT reference signals ([0041] a signal to UE 105), wherein each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) measure ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105.) signaling data ([0041] RTT) related to the uplink RTT reference signal ([0041] the corresponding signal from the UE 105) and the downlink RTT reference signal transmitted ([0041] a signal to UE 105) by the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN), wherein the signaling data ([0041] RTT) comprises one of a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal or a total RTT ([0041] an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105) between the TOT ([0041] transmission of a signal to UE 105) of the downlink RTT reference signal ([0041] a signal to UE 105) and the TOA ([0041] reception of the corresponding signal from the UE 105) of the uplink RTT reference signal ([0041] the corresponding signal from the UE 105);
	 receiving ([0050] At operation 245, RAN 210 (or any location server within the RAN 210 or in a CN associated with RAN 210) may instigate CP procedures to obtain requested measurements at BS/RAN 210 for the particular UE 205, as, for example, described above for BS RTT measurements. From a UE 205 point of view, such CP procedures may typically be a part of any normal network operation, and may not require any special UE 205 support. BS/RAN 210 may perform desired measurements at certain entities (e.g., certain base stations or access points) in BS/RAN 210 such as, for example, RTT, AOA, received signal power, U-TDOA or whatever is requested by location server 215 and is supported by BS/RAN 210. [0055] As part of operation 255 or before or after operation 255 (and not shown in FIG. 2), location server 215 may transmit a Provide Assistance Data message (e.g., an LPP or LPP/LPPe Provide Assistance Data message) to UE 205 containing assistance data related to the BS/RAN measurements transmitted to UE 205 at operation 255. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements… For example, BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), from a single entity (Fig.2, BS/RAN, [0055] location server 215, [0056] serving base station; Note that each of location server and serving base station is a single entity) in the wireless network (Fig.1, 100), an aggregated report ([0055] [0056] BS/RAN measurements transmitted to UE 205) of the measured signaling data ([0056] RTT measurements made at a serving base station(s)) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN); and
	 calculating ([0030] RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (Fig.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) based on the measured signaling data ([0056] RTT measurements made at a serving base station(s)) for the first (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) received in the aggregated report ([0055] [0056] BS/RAN measurements transmitted to UE 205) and corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) measured by the UE (FIG.2, UE), wherein the corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) comprises ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference.") one of a total RTT between the TOT of the uplink RTT reference signal and the TOA of the downlink RTT reference signal or a processing delay ([0030] internal processing delay denoted as a "UE Rx-Tx Time difference) between the TOA of the downlink RTT reference signal ([0030] reception of a DL signal) and a TOT of the downlink RTT reference signal ([0030] transmission of a UL signal), and the net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) is determined ([0030] the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element; [0056] For example, BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.) using the total RTT ([0041] an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105) and the processing delay ([0030] internal processing delay denoted as a "UE Rx-Tx Time difference).  

Regarding claims 2, Fisher further discloses determining ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference." RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a location ([0056] UE location) of the UE (FIG.2, UE) using at least the net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (FIG.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) and a known position ([0055] The assistance data may comprise information about BS/RAN 210 to enable UE 205 to utilize the BS/RAN measurements received at operation 255 to estimate the location of UE 205. Examples of information about BS/RAN 210 that may be included comprise the location coordinates, antenna characteristics and internal timings of certain entities in BS/RAN 210 such as for example certain base stations, access points and LMUs.) of the each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN).  

Regarding claim 4, 12, 20, 28, Fischer further discloses wherein separate uplink RTT reference signals ([0030] the separate transmissions of UL and DL signals) are transmitted ([0030] RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted.) to the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) after receiving the downlink RTT reference signals ([0030] from which a DL signal was transmitted), and wherein the signaling data ([0041] RTT) measured by the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) comprises the total RTT ([0041] an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105), and the corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) measured by the UE (FIG.2, UE) comprises the processing delay ([0030] internal processing delay denoted as a "UE Rx-Tx Time difference) in the UE (FIG.2, UE).  

Regarding claims 5, 13, 21, 29, Fischer further discloses the single entity (Fig.2, BS/RAN, [0055] location server 215, [0056] serving base station; Note that each of location server and serving base station is a single entity) in the wireless network (Fig.1, 100) is the first gNodeB (Fig.2, BS/RAN, [0056] serving base station).  

Regarding claims 6, 14, 22, 30, Fischer further discloses the first gNodeB (Fig.2, BS/RAN) is a serving gNodeB (Fig.2, BS/RAN, [0056] serving base station) for the UE (FIG.2, UE).  

Regarding claims 7, 15, 23, 31, Fischer further discloses the single entity (Fig.2, BS/RAN, [0055] location server 215, [0056] serving base station; Note that each of location server and serving base station is a single entity) in the wireless network (Fig.1, 100) is a location server (Fig.2, BS/RAN, [0055] location server 215).  

Regarding claims 8, 16, 24, 32, Fischer further discloses the second gNodeB (Fig.2, BS/RAN) is a neighbor gNodeB (Fig.2, BS/RAN) of the first gNodeB (Fig.2, BS/RAN) within a communication range ([0050] At operation 245, RAN 210 (or any location server within the RAN 210 or in a CN associated with RAN 210) may instigate CP procedures to obtain requested measurements at BS/RAN 210 for the particular UE 205, as, for example, described above for BS RTT measurements. From a UE 205 point of view, such CP procedures may typically be a part of any normal network operation, and may not require any special UE 205 support. BS/RAN 210 may perform desired measurements at certain entities (e.g., certain base stations or access points) in BS/RAN 210 such as, for example, RTT, AOA, received signal power, U-TDOA or whatever is requested by location server 215 and is supported by BS/RAN 210.; Hence the certain base stations or access points performing desired measurements are neighbor within a communication range of a UE 205).  

Regarding claim 9, Fischer discloses a user equipment (UE) (FIG.2, UE, Fig.5, UE 500) configured for determining a round-trip time (RTT) for signals between the UE (FIG.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN, [0044] BS/RAN 210 may correspond to one or more of Node B 112, RNC 114 and eNode B 122 in FIG. 1.) in a wireless network (Fig.1, 100), comprising:
	 a transceiver (Fig.5, Tx/Rx 506) of the UE (FIG.2, UE) configured to:
([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. RTT may be utilized to estimate a range between Node B 112 and UE 105. However, as discussed above, there may be a processing delay incurred by UE 105 designated above as UE Rx-Tx Time Difference. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements.[0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), to at least a first gNodeB (Fig.2, BS/RAN) and a second gNodeB (Fig.2, BS/RAN), an uplink RTT reference signal ([0041] the corresponding signal from the UE 105);
	 receive ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements. [0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), from each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN), downlink RTT reference signals ([0041] a signal to UE 105), wherein each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) measure ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105.) signaling data ([0041] RTT) related to the uplink RTT reference signal ([0041] the corresponding signal from the UE 105) and the downlink RTT reference signal transmitted ([0041] a signal to UE 105) by the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN), wherein the signaling data ([0041] RTT) comprises one of a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal or a total RTT ([0041] an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105) between the TOT ([0041] transmission of a signal to UE 105) of the downlink RTT reference signal ([0041] a signal to UE 105) and the TOA ([0041] reception of the corresponding signal from the UE 105) of the uplink RTT reference signal ([0041] the corresponding signal from the UE 105);
	 receive ([0050] At operation 245, RAN 210 (or any location server within the RAN 210 or in a CN associated with RAN 210) may instigate CP procedures to obtain requested measurements at BS/RAN 210 for the particular UE 205, as, for example, described above for BS RTT measurements. From a UE 205 point of view, such CP procedures may typically be a part of any normal network operation, and may not require any special UE 205 support. BS/RAN 210 may perform desired measurements at certain entities (e.g., certain base stations or access points) in BS/RAN 210 such as, for example, RTT, AOA, received signal power, U-TDOA or whatever is requested by location server 215 and is supported by BS/RAN 210. [0055] As part of operation 255 or before or after operation 255 (and not shown in FIG. 2), location server 215 may transmit a Provide Assistance Data message (e.g., an LPP or LPP/LPPe Provide Assistance Data message) to UE 205 containing assistance data related to the BS/RAN measurements transmitted to UE 205 at operation 255. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements… For example, BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), from a single entity (Fig.2, BS/RAN, [0055] location server 215, [0056] serving base station; Note that each of location server and serving base station is a single entity) in the wireless network (Fig.1, 100), an aggregated report ([0055] [0056] BS/RAN measurements transmitted to UE 205) of the measured signaling data ([0056] RTT measurements made at a serving base station(s)) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN);
	 at least one memory (Fig.5, memory 504); and
	 at least one processor (Fig.5, all processing unit of UE 500 including CPU 502, BB Processor 508, Correlator 518, and Channel decoder 520) of the UE (FIG.2, UE) coupled to the transceiver and the at least one memory and configured to calculate ([0030] RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (Fig.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) based on the measured signaling data ([0056] RTT measurements made at a serving base station(s)) for the first (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) received in the aggregated report ([0055] [0056] BS/RAN measurements transmitted to UE 205) and corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) measured by the UE (FIG.2, UE), wherein the corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) comprises ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference.") one of a total RTT between the TOT of the uplink RTT reference signal and the TOA of the downlink RTT reference signal or a processing delay ([0030] internal processing delay denoted as a "UE Rx-Tx Time difference) between the TOA of the downlink RTT reference signal ([0030] reception of a DL signal) and a TOT of the downlink RTT reference signal ([0030] transmission of a UL signal), and the net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) is determined ([0030] the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element; [0056] For example, BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.) using the total RTT ([0041] an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105) and the processing delay ([0030] internal processing delay denoted as a "UE Rx-Tx Time difference).   

Regarding claims 10, Fisher further discloses the at least one processor is further configured to determine ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference." RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a location ([0056] UE location) of the UE (FIG.2, UE) using at least the net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) (FIG.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) and a known position ([0055] The assistance data may comprise information about BS/RAN 210 to enable UE 205 to utilize the BS/RAN measurements received at operation 255 to estimate the location of UE 205. Examples of information about BS/RAN 210 that may be included comprise the location coordinates, antenna characteristics and internal timings of certain entities in BS/RAN 210 such as for example certain base stations, access points and LMUs.) of the each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN).  

	Regarding claim 17, Fischer discloses a user equipment (UE) (FIG.2, UE, Fig.5, UE 500) configured for determining a round-trip time (RTT) for signals between the UE (FIG.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN, [0044] BS/RAN 210 may correspond to one or more of Node B 112, RNC 114 and eNode B 122 in FIG. 1.) in a wireless network (Fig.1, 100), comprising:
	 means for transmitting, to at least a first gNodeB and a second gNodeB, an uplink RTT reference signal;
	 means for receiving, from each of the first gNodeB and the second gNodeB, downlink RTT reference signals, wherein each of the first gNodeB and the second gNodeB measure signaling data related to the uplink RTT reference signal and the downlink RTT reference signal transmitted by the first gNodeB and the second gNodeB, wherein the signaling data comprises one of a processing delay between a time of arrival (TOA) of the uplink RTT reference signal and a time of transmission (TOT) of the downlink RTT reference signal or a total RTT between the TOT of the downlink RTT reference signal and the TOA of the uplink RTT reference signal;
	 means for receiving, from a single entity in the wireless network, an aggregated report of the measured signaling data for the first gNodeB and the second gNodeB; and
	 means for calculating a net RTT between the UE and each of the first gNodeB and the second gNodeB based on the measured signaling data for the first gNodeB and the second gNodeB received in the aggregated report and corresponding signaling data measured by the UE, wherein the (Here, each of the means other than the means for calculating in claim 17 is interpreted as being the transceiver of claim 9, and the means for calculating in claim 17 is interpreted as being the at least one memory; and the at least one processor of the UE coupled to the transceiver and the at least one memory and configured to calculate the net RTT in claim 9. See the rejection of claim 9 for details).  

Regarding claim 18, Fischer further discloses means for determining a location of the UE using at least the net RTT between the UE and each of the first gNodeB and the second gNodeB and a known position of the each of the first gNodeB and the second gNodeB (Here the means for determining is interpreted as being the at least one processor further configured to determine the location of the UE as in claim 10. See the rejection of claim 10 for details).  

Regarding claim 25, Fischer discloses a non-transitory storage medium ([0072] As was indicated, in one or more example implementations, the functions described may be implemented in hardware, software, firmware, discrete/fixed logic circuitry, some combination thereof, and so forth. If implemented in software, the functions may be stored on a physical computer-readable medium as one or more instructions or code. Computer-readable media include physical computer storage media.) including program code stored thereon, the program code is operable to cause at least one processor in a user equipment (UE) (FIG.2, UE) to determine a round-trip time (RTT) for signals between the UE (FIG.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN) in a wireless network (Fig.1, 100), comprising: program codes for performing the method of claim 1 (see the rejection of claim 1 and [0070]-[0076]).

	Regarding claim 26, Fischer further discloses the non-transitory storage medium of claim 25 [0072] As was indicated, in one or more example implementations, the functions described may be implemented in hardware, software, firmware, discrete/fixed logic circuitry, some combination thereof, and so forth. If implemented in software, the functions may be stored on a physical computer-readable medium as one or more instructions or code. Computer-readable media include physical computer storage media.), further comprising program code to perform the method of claim 2 (see the rejection of claim 2 and [0070]-[0076]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
6/11/2021